Case 1:20-cv-11479-LTS Document 28 Filed 11/13/20 Page 1 of 2
          Case 1:20-cv-11479-LTS Document 28 Filed 11/13/20 Page 2 of 2




                                       Certificate of Service

         I hereby certify that the within document filed through the CM/ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing and by
first-class mail to any non-registered participants.


                                                      /s/ Paul G. Boylan
Dated: November 13, 2020
                                                      Paul G. Boylan
